
	
		I
		111th CONGRESS
		1st Session
		H. R. 2683
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Holt (for himself
			 and Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To establish the American Veterans Congressional
		  Internship Program.
	
	
		1.American Veterans
			 Congressional Internship Program
			(a)EstablishmentThere is hereby established the American
			 Veterans Congressional Internship Program, under which each Member of the House
			 of Representatives may hire, for a period not to exceed 12 months, one
			 additional employee who meets the eligibility criteria described in subsection
			 (b) to serve as the American Veteran Congressional Intern.
			(b)Criteria for
			 eligibility
				(1)In
			 generalAn individual is eligible to serve as an American Veteran
			 Congressional Intern for the office of a Member of the House of Representatives
			 if the individual meets such criteria as the Committee on House Administration
			 may establish.
				(2)Specific
			 information and assurancesUnder the criteria established under
			 paragraph (1), an individual shall not be eligible to serve as an Intern for
			 the office of a Member of the House of Representatives unless the individual
			 provides the following:
					(A)A certification
			 that the individual served in the Armed Forces of the United States or in the
			 Reserve Components of the Armed Forces.
					(B)A certification
			 that the individual was honorably discharged from such service.
					(c)CompensationA
			 Member of the House of Representatives shall pay the American Veteran
			 Congressional Intern serving in the Member’s office a total salary of $25,000,
			 to be paid to the Intern at a rate of $2,083.33 per month out of applicable
			 accounts of the House of Representatives.
			2.No
			 effect on number of employees or Member’s Representational
			 AllowanceThe employment of an
			 American Veteran Congressional Intern by a Member of the House of
			 Representatives, and the payment of a salary to such an Intern by a Member,
			 shall be in addition to all personnel and allowances otherwise made available
			 to Members under other provisions of law, rule, or other authority.
		3.RegulationsThe Committee on House Administration shall
			 prescribe such regulations as may be necessary to carry out this Act.
		4.DefinitionIn this Act, the term Member of the
			 House of Representatives includes a Delegate or Resident Commissioner
			 to Congress.
		
